7 F.3d 114
UNITED STATES of America, Plaintiff-Appellee,v.Thomas Chisholm BARTSH, Defendant-Appellant.
No. 92-1470.
United States Court of Appeals,Eighth Circuit.
Oct. 5, 1993.

1
Appeal from the United States District Court for the District of Minnesota.


2
Prior Report:  985 F.2d 930.


3
The appellant's petition for rehearing is granted in part.   We adhere to our prior opinion in all respects except on the issue of the amount of restitution.   Since the record is not clear on how much restitution was made to the government (in money or assets) before the restitution order was entered, the matter is remanded for the limited purpose of determining the amount of restitution paid, which should then be credited towards the restitution obligation.